Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 1 of 21 - Page ID#: 141

                                                                                      1


  1                          UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
  2                         NORTHERN DIVISION at COVINGTON
                                        - - -
  3
        JEFF RIECK,                          :   Docket No. 19-cv-92
  4                                          :
                              Plaintiff,     :   Covington, Kentucky
  5                                          :   Thursday, June 11, 2020
                                             :   1:00 p.m.
  6     versus                               :
                                             :
  7     HOUSING AUTHORITY OF                 :
        COVINGTON, et al.,                   :
  8                                          :
                              Defendant.     :
  9
                                        - - -
 10                    TRANSCRIPT OF TELEPHONIC ORAL ARGUMENT
                            BEFORE WILLIAM O. BERTELSMAN
 11                      UNITED STATES DISTRICT COURT JUDGE
                                        - - -
 12
         APPEARANCES:
 13
         For the Plaintiff:                DAVID TORCHIA, ESQ.
 14                                        Tobias, Torchia & Simon
                                           414 Walnut Street
 15                                        911 Mercantile Library Building
                                           Cincinnati, OH 45202
 16
         For the Defendant,                LOREN TELLER PRIZANT, ESQ.
 17      Stephen McMurtry:                 Middleton & Reutlinger
                                           401 S. Fourth Street
 18                                        2600 Brown & Williamson Tower
                                           Louisville, KY 40202
 19
         For the Defendants,Housing DERRICK T. WRIGHT, ESQ.
 20      Authority of Covington:    Sturgill Turner Barker & Moloney
                                    333 West Vine St., Suite 1500
 21                                 Lexington, KY 40507

 22      Court Reporter:                   LISA REED WIESMAN, RDR-CRR
                                           Official Court Reporter
 23                                        35 W. Fifth Street
                                           Covington, KY 41011
 24                                        (859) 291-4410

 25           Proceedings recorded by mechanical stenography,
         transcript produced by computer.
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 2 of 21 - Page ID#: 142

                                                                                      2


  1           (Proceedings commenced at 12:57 p.m.)

  2                  THE COURT:    This is Judge Bertelsman.       If we can get

  3      a roll call of who's on the call.

  4                  MR. TORCHIA:    For the plaintiff, this is Dave

  5      Torchia.

  6                  THE COURT:    All right.    Who else?

  7                  MR. PRIZANT:    Judge, Loren Prizant on behalf of the

  8      defendant, Steve McMurtry.

  9                  MR. WRIGHT:    Your Honor, Derrick Wright on behalf of

 10      the defendant, Housing Authority.

 11                  THE COURT:    Okay.   Three of you, is that all?        Is

 12      that all the attorneys are on, the three of you?

 13                  MS. ROGERS:    Yes, Judge.

 14                  THE COURT:    Okay.   Well, we've got a case involving

 15      local politics here, which is always fairly complex with a lot

 16      of things going on and a lot of (audio gap).

 17           In the long distant past, I represented the City of

 18      Highland Heights as city attorney.         I think there were more

 19      politics in the City of Highland Heights than in the City of

 20      New York.

 21           But anyway, let's go through this, and we'll make what

 22      rulings we can.     And then if it isn't all dismissed, we'll set

 23      some guidelines for the future.

 24           So we have several motions.         The first one, I guess, is

 25      Mr. McMurtry's motion to dismiss.         So let me hear you on that
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 3 of 21 - Page ID#: 143

                                                                                      3


  1      first.   That's the simplest one, I guess.

  2                 MR. PRIZANT:     Thank you, Judge.      Again, this is Loren

  3      Prizant on behalf of Mr. McMurtry.

  4           As you said, we're here today on the motion we have

  5      pending and Mr. McMurtry's motion to dismiss the two counts

  6      contained in the Complaint that are filed against him.

  7           Specifically, we're asking the Court to dismiss both

  8      plaintiff's interference with prospective employment claim and

  9      his defamation claim.       And so while I'm sure the Court has had

 10      an opportunity to review the parties' filings, I believe it's

 11      important to just highlight a few of the facts in the

 12      Complaint and what this case is about.

 13           So the claims against my client, Mr. McMurtry, all stem

 14      from comments attributed to Mr. McMurtry which are contained

 15      in a newspaper article regarding plaintiff's separation or the

 16      board's actions to start his separation that were published in

 17      the River City News.

 18           So, again, the plaintiff alleges and believes that these

 19      few comments attributed to Mr. McMurtry are quotes -- are

 20      purported quotes in the newspaper article that constitute some

 21      sort interference with prospective employment and defamation.

 22           But under Iqbal and Twombly, even taking all those

 23      allegations as true, the Complaint, we contend, failed to

 24      state any claim against Mr. McMurtry that can legitimately be

 25      granted.
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 4 of 21 - Page ID#: 144

                                                                                      4


  1           There are really many reasons why.          First, we believe

  2      Mr. McMurtry is entitled to immunity.          Even if he's not

  3      entitled to immunity, the plaintiff hasn't pled sufficient

  4      facts to establish interference of prospective employment.              He

  5      only speculates that the potential employers who he's had to

  6      apply to now that he's been terminated won't hire him because

  7      of Mr. McMurtry's comments in the article.

  8                 THE COURT:    The immunity you're talking about, as I

  9      understand it, is the immunity the state has for public

 10      employees.    It's not a federal immunity; is that right?

 11                 MR. PRIZANT:     That is correct.

 12                 THE COURT:    All right.     And as I understand that law,

 13      which hasn't always been clear, but I think I've come to

 14      understand it, if the state employee acts in a discretionary

 15      manner, he has immunity.       It's different than the federal test

 16      for immunity.     If he acts in a ministerial manner, he would

 17      have not have immunity.

 18           The way I would look at it, if someone were to decide,

 19      state employee of a mayor -- of a (indiscernible) decides he's

 20      going to take (indiscernible) Lexington and he drove down to

 21      Lexington and had an accident on the way because he was in the

 22      wrong place at the wrong time, that would be discretionary,

 23      and he would have immunity.

 24           But if, on the way to Lexington, he didn't obey the

 25      traffic laws and had an accident because he wasn't obeying the
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 5 of 21 - Page ID#: 145

                                                                                      5


  1      traffic laws, that would not be discretionary and he wouldn't

  2      have immunity.

  3           Is that correct?      Is that pretty much it?

  4                 MR. PRIZANT:     I believe you've stated that

  5      accurately, Your Honor.

  6                 THE COURT:    Took me a while to understand it when

  7      they first came out with it because it's nothing like the

  8      federal immunity.

  9           Okay.    Well, then, turning to Mr. McMurtry's statement,

 10      did the board -- I don't know if it's in the pleadings, but

 11      did the board give him a statement that he was just supposed

 12      to read, or did he compose the statement himself?

 13                 MR. PRIZANT:     So, no, I don't believe there is

 14      anything that he was to read.        It's definitely not in the

 15      Complaint.    What I believe it is is just a reporter asked him

 16      questions, and he answered.        So he was being asked questions

 17      as the lawyer for the board and answered on what the board had

 18      done.

 19                 THE COURT:    Okay.    Well, if that's the case, it would

 20      be discretionary.

 21           Let me hear the plaintiff on that, make sure I'm

 22      understanding the arguments.        What's the plaintiff got to say

 23      about that?     If he made this statement himself, wouldn't it be

 24      discretionary under state law?

 25                 MR. TORCHIA:     Judge, I think it's a question that
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 6 of 21 - Page ID#: 146

                                                                                      6


  1      needs to be explored because there's nothing in the Complaint

  2      about what authority or what Mr. McMurtry was told to say or

  3      what not to say.

  4           And the case, the primary case that the defendants cited

  5      in their reply memo, Haney v. Monsky, points out that this is

  6      a -- whether it's discretionatory [sic] or whether it's

  7      ministerial is a very fact intensive analysis that's really

  8      not appropriate for summary judgment, let alone a motion to

  9      dismiss.

 10           And I understand Mr. McMurtry's argument, but I think

 11      it's way too early in this case to start talking about facts

 12      that aren't in the Complaint and certainly aren't in the

 13      record and make a determination about whether it was

 14      discretionatory -- discretionary or whether it was

 15      ministerial.

 16                 THE COURT:    (Indiscernible) the proceedings had been

 17      started, at least, to terminate the plaintiff's employment,

 18      and that part was true, wasn't it?

 19                 MR. TORCHIA:     Well --

 20                 THE COURT:    Or else he wouldn't be here in the rest

 21      of the case.

 22                 MR. TORCHIA:     Well, they had started the proceedings,

 23      but Mr. Rieck had been suspended at that point in time.              He

 24      had not been terminated for cause, as shows up in the article.

 25      He hadn't had the chance to contest these statements that show
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 7 of 21 - Page ID#: 147

                                                                                      7


  1      up in the proposed suspension resolution.

  2           So again, we're getting into a lot of factual disputes

  3      and fact intensive inquiries that need to be explored during

  4      discovery, not determined from the face of the Complaint.

  5                  THE COURT:   Well, it probably does need to have some

  6      facts developed.      But I would observe, as I understand the

  7      law, if they said, "You make a statement about this" and then

  8      he composed this, that would be discretionary under state law,

  9      and you wouldn't have a case.

 10           If they handed him something to read that they composed

 11      and he read it to the reporter, I'm not too sure what that

 12      would be.

 13           I think perhaps you're right that we need to do some

 14      discovery on that issue.       I think it's clear that state

 15      actors, whether they're professional or whether they're

 16      employees, I think are entitled to qualified immunity that's

 17      different -- if the facts support it, that's different than

 18      the federal immunities so it's easy to get them confused.

 19           I understand if he used discretion in what to say, he

 20      would be immune under state law.         I don't think there's a

 21      federal claim against him, is there?

 22                  MR. TORCHIA:    No, not yet, Judge.      But on that point,

 23      a couple things, if I may.        Number one is defendant's argument

 24      assumes that Mr. McMurtry was an employee or an officer of the

 25      state agency, and I think, again, it's premature to reach that
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 8 of 21 - Page ID#: 148

                                                                                      8


  1      conclusion.

  2                 THE COURT:    Retained as their attorney.

  3                 MR. TORCHIA:     Right.

  4                 THE COURT:    It's very common, at least in Kentucky,

  5      that if an agency or a small city, even, can't afford to hire

  6      a full-time attorney, they'll hire somebody in private

  7      practice to be city attorney.        I think I mentioned I was city

  8      attorney of the City of Highland Heights.

  9           I know even Ft. Thomas is not big enough to have an

 10      attorney on staff.      They have somebody who is in practice

 11      they've hired a city attorney.         Covington might have their own

 12      legal staff.     I think they do.

 13                 MR. TORCHIA:     I think they have a solicitor's office.

 14                 THE COURT:    I would think one of these people who is

 15      retained, who is in practice and is retained to act for a city

 16      or municipal board would have the status of public official.

 17                 MR. TORCHIA:     Judge, even beyond that, in order to

 18      have immunity, there's a whole 'nother calculation of whether

 19      Mr. McMurtry would have acted in good faith or not, which,

 20      again, is something that is not ripe on a motion to dismiss.

 21                 THE COURT:    Okay.    Well, perhaps you're right about

 22      that.

 23           Somebody want to be heard further?

 24                 MR. PRIZANT:     Your Honor, again, this is Loren

 25      Prizant.    I guess I don't believe we need more facts.           Again,
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 9 of 21 - Page ID#: 149

                                                                                      9


  1      this is not a motion for summary.         It's a motion to dismiss

  2      based on the facts alleged in the Complaint.            And the

  3      Complaint alleges that Mr. McMurtry spoke to the newspaper and

  4      the newspaper quoted him as saying certain things.

  5           In ruling on a motion to dismiss, I believe you're able

  6      to look outside of the Complaint if I've attached, as we did,

  7      the actual article that's referred to in the Complaint.

  8           In that article, it doesn't say he's reading from a

  9      statement or quoting a statement.         It gives four very small

 10      quotes from him.      And in those, I think as you were hitting

 11      the nail exactly on the head, even if there's not immunity and

 12      there's those issues concerning the defamation portion, the

 13      newspaper article says that the HAC board gave Rieck notice

 14      that they intended to terminate him based on certain issues

 15      and that he has a right to certain due process proceedings,

 16      and they were offering him those.         And then it says, "Said

 17      attorney Stephen McMurtry, who represents the board."

 18                 THE COURT:    Talks about he didn't make reports on

 19      time and that sort of thing, and I think the plaintiff's

 20      contention is he was terminated for political reasons, if you

 21      want to call them that, or policy reasons.           He disagreed with

 22      the board on what they wanted to do and made vociferous

 23      objections about it.

 24                 MR. PRIZANT:     And I have --

 25           (Indiscernible crosstalk.)
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 10 of 21 - Page ID#: 150

                                                                                   10


   1                THE COURT:     -- right now, I think you could do a wave

   2     of discovery just on that and then renew it, rather than have

   3     to sit through all the rest of the discovery.

   4                MR. PRIZANT:     And I do get that, Your Honor, but I

   5     guess I just would like to raise one little distinction that I

   6     see, and then it's possible that the Court disagrees with me.

   7     Courts disagree with me a lot, unfortunately.

   8            But Mr. McMurtry's quotes said this is what the board

   9     did.    This was what the board told plaintiff.          These are the

 10      reasons the board gave.        So even if Mr. McMurtry --

 11                 THE COURT:     According to the rest of the case, it was

 12      more of a policy difference about what should be done with a

 13      certain housing project, wasn't it, and other policy reasons?

 14                 MR. PRIZANT:     I guess what I'm saying is Mr. McMurtry

 15      was explaining to the reporter what the board's resolution

 16      said and the document attached to the resolution.             What the --

 17                 THE COURT:     Well --

 18             (Indiscernible crosstalk.)

 19                 MR. PRIZANT:     -- everything he attributed to have

 20      said is accurate and exactly what the board did.             Now, maybe

 21      when the board says, He didn't bring something to my

 22      attention, plaintiff may say, I did bring it to their

 23      attention.     So there could be a dispute, did it happen or not,

 24      but there can't be a dispute that it's true that the board

 25      listed it as the reason for his termination --
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 11 of 21 - Page ID#: 151

                                                                                  11


   1           (Indiscernible crosstalk.)

   2                 THE COURT:    -- premature.     Assuming some of these

   3     other claims survive, we could do a separate wave of discovery

   4     just on this issue so he doesn't have to sit through all of

   5     it.

   6           But for right now, I think it would be premature to grant

   7     the immunity until we have more facts in evidence of exactly

   8     how he determined exactly what he was going to say; was he

   9     given a statement to read, or did he make it up himself?

 10            That's going to be my ruling.        I'm going to defer until

 11      we do some discovery on that issue.

 12            Then we move on to the even more difficult issues.             So he

 13      was terminated.      There was a huge -- as I'm reading this, and

 14      I know there is no deposition, so by reading the Complaint, et

 15      cetera, it said there was a huge policy difference between the

 16      plaintiff and the board about certain matters.            And

 17      ultimately, he was terminated as a result of that, although

 18      there's other stuff in there too.

 19            So what would the plaintiff's proof be on this, leaving

 20      Mr. McMurtry out of it for the time being?            What would the

 21      proof be?     He was the whatever -- these positions are very

 22      common in cities and courts.         We have a clerk of court who is

 23      not a judge, is appointed by the judges.           Cities have city

 24      managers that are either full- or part-time that are appointed

 25      by the council but not elected.
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 12 of 21 - Page ID#: 152

                                                                                     12


   1           This is a very common situation if somebody is appointed

   2     by a board and working for the board.           So what will the proof

   3     be on why -- the plaintiff's proof be on why he was

   4     terminated?

   5                MR. TORCHIA:     Judge, the proof will be that from --

   6                THE COURT:     What's the --

   7                MR. TORCHIA: -- the time --

   8                THE COURT:     -- allegation of why he was terminated?

   9                MR. TORCHIA:     The primary allegation is that he was

 10      terminated in retaliation for exercising his First Amendment

 11      rights about these various disagreements that he had with the

 12      mayor and other members of the commission that culminated in

 13      legal action.

 14            Mr. Rieck was trying to operate this agency within the

 15      confines of the law, following the Kentucky regulations.               He

 16      was trying to have the board comprised of the correct way with

 17      the proper number of political parties represented.

 18            He also objected to the fact that the mayor was elected

 19      as the chair of the board without -- with people on the board

 20      who may not have had any authority to even participate in that

 21      election because of other issues concerning the appropriate

 22      makeup of the board.

 23            So as you put it, Judge, there's a lot of political

 24      issues going on.      The plaintiff was trying to do things in

 25      accordance with the law, and he was let go.            There's some good
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 13 of 21 - Page ID#: 153

                                                                                  13


   1     timing here.     He was let go shortly after this all came to a

   2     head when a lawsuit was filed.

   3           And there's also evidence of a lot of hostility from the

   4     mayor toward Mr. Rieck at various board meetings.

   5                 THE COURT:    Here's what you're going to run into when

   6     you get into that.       I just had one of these cases.        An

   7     employee who is fired and is invoking the First Amendment has

   8     to show that he was fired for speaking as a citizen and not

   9     for speaking as an employee.

 10            The leading Supreme Court case, I don't remember the name

 11      of it, but it involved a teacher, I think, who went before the

 12      Board of Education and spoke against a bond issue that her

 13      board was in favor of.

 14            And the holding of the Court, as I recall, is that she

 15      was speaking as a citizen and, therefore, it was -- she was

 16      protected.     But if an employee, say, making a complaint about

 17      the hours are too long or whatever it might be as an employee

 18      or even the presence of objectionable statues or pictures in

 19      the workplace, if you're speaking as an employee, you're not

 20      protected.     You've got to show you're speaking as a citizen,

 21      you'll find out when you get to researching here.

 22            This has been alleged specifically in here.           But from

 23      what you're saying, it sounds more like he was speaking as an

 24      employee.

 25                  MR. TORCHIA:    Well, he was speaking, Judge -- there's
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 14 of 21 - Page ID#: 154

                                                                                  14


   1     authority in the Sixth Circuit that says even when an employee

   2     is speaking to enforce the law and to have his agency comply

   3     with the law, that deserves First Amendment protection.              I

   4     understand the case that you're talking about.            I believe it's

   5     Pickering, the case you're --

   6                THE COURT:     I think I just had one involving, I

   7     think, a sheriff.      I have a lot of cases.       It could have been

   8     another one.

   9           What would your proof be that he was speaking as a

 10      citizen, as far as you know now?         I know you can't know all

 11      your proof yet.

 12                 MR. TORCHIA:     Well, just because -- well, he is --

 13      just because he's talking about housing issues doesn't mean

 14      that he's not speaking as a citizen.          These things came up in

 15      his employment, but there were differences of opinion between

 16      he and Mayor Meyer about the mission of what public housing

 17      should be in the City of Covington.          There were disagreements

 18      about whether or not people should be -- certain properties

 19      should be sold or eliminated, where residents should go and

 20      where they shouldn't go.

 21            I mean, these are the kinds of disputes that kind of

 22      culminated in this big disagreement between Mr. Rieck and the

 23      mayor and some of the board members.

 24                 THE COURT:     Well, let me hear from the defendant on

 25      that before I rule on this.        This would be the city, I guess.
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 15 of 21 - Page ID#: 155

                                                                                     15


   1                MR. WRIGHT:     Yes, Your Honor.      Derrick Wright on

   2     behalf of the Authority.

   3                THE COURT:     Go ahead.

   4                MR. WRIGHT:     Your Honor, I think that you point out a

   5     viable distinction between speaking as an employee or speaking

   6     as a citizen.

   7           Another distinction that I've come across in the free

   8     speech is at a certain point, people occupy positions that are

   9     policymaking positions.        And when there's disagreements over

 10      policy, the First Amendment doesn't apply.            People at the top

 11      are entitled to have people on the same page policy-wise.               I

 12      think we've had this litigated with mayors and chiefs of

 13      police, very high ranking people.

 14            Mr. Rieck follows in that as the executive director.             So

 15      if there's policy disputes, I don't really think that that, at

 16      the end of the day, that will be a First Amendment claim.

 17            There's the hurdle of the employee versus citizen.             But

 18      if he's going to say it's employee, I think then we fall into

 19      the policymaker issue.

 20            And then the last thing I'll say is at the end of the

 21      day, I don't think they're going to prove causation.              I know

 22      that they allege that, that that will be their goal, but we

 23      will have evidence that there were other reasons why he was

 24      let go that were in that resolution; that he was not

 25      cooperating on budgeting issues, finance issues, the finance
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 16 of 21 - Page ID#: 156

                                                                                  16


   1     department was in disarray and was not being fixed.

   2           I know, from timing, they will try to say, well, it had

   3     to do with these policy disputes, but we think the proof will

   4     show otherwise.

   5                THE COURT:     Okay.   Anybody else want to be heard on

   6     these issues?     I think I've covered all the issues.

   7                MR. TORCHIA:     Judge, it's Dave Torchia --

   8                THE COURT:     Pardon me?

   9                MR. PRIZANT:     This is Loren Prizant, Judge.         If I

 10      could have a brief minute to kind of -- I understand where you

 11      are on the immunity portion.

 12            And while the first argument sort of would take

 13      everything away, I don't believe that argument is even as

 14      strong as our issue that, as Mr. Wright just said, there are

 15      all these reasons in the resolution that they have raised to

 16      terminate him, and Mr. McMurtry only told the newspaper, This

 17      is what the resolution said.

 18            So, again, I guess on the defamation, (indiscernible)

 19      that the truth is the ultimate defense because he didn't say

 20      he was fired -- you know, that he did things.            He said the

 21      board based their decision on these lists of items.

 22                 THE COURT:     He still had a right to a hearing, I

 23      think, at that point, didn't he?

 24                 MR. PRIZANT:     Right.    And that's one of his quotes.

 25      He says, quote, that he has a right to certain due process
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 17 of 21 - Page ID#: 157

                                                                                  17


   1     proceedings and they were offering him those.

   2           On the interference with prospective employment, you

   3     know, there's many elements that Mr. Wright just can't meet.

   4     You've got to have an existence of a valid business

   5     expectancy.     And you just said, at the time, he has the right

   6     to due process, which we said.         So he wasn't even -- there

   7     weren't any prospective employment opportunities on the

   8     horizon because he --

   9                 THE COURT:    I agree with that.      I was getting to

 10      that.    The count in there about interference with employment I

 11      don't think is well taken.        I think that would require he had

 12      applied for a job and you sought out the prospective employer

 13      and told false things about him.

 14            At this point, he hadn't even left this job yet so I will

 15      grant the motion to dismiss on that count.            I don't think

 16      it's -- there's no allegation in the Complaint that he even

 17      had a prospective employer at that point, much less that they

 18      sought one out to interfere with his getting a job.

 19            So I will sustain that.

 20            I think there are issues of fact on these other two

 21      counts; namely, concerning Mr. McMurtry, and then on the

 22      reasons why he was fired was clearly he had disagreements with

 23      the board.     Were they as a citizen or were they as a member of

 24      the board -- as somebody who worked for the board in his job

 25      capacity.     I think that's going to be the main issue.
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 18 of 21 - Page ID#: 158

                                                                                  18


   1            Okay.   Anything else we need to rule on at this time?

   2                MR. TORCHIA:     Judge, it's Dave Torchia for the record

   3     and the court reporter.

   4            There was no motion addressing the First Amendment claim

   5     that's pending.      I understand you've given your views on it

   6     and the lawyers have given their views on it, but the only

   7     motion addressing -- the only motion at issue at this point in

   8     time addresses just the claims against Mr. McMurtry for

   9     interference and defamation.

 10                 THE COURT:     Well, the briefs certainly go into a lot

 11      of detail about all this.

 12                 MR. TORCHIA:     Well, the --

 13                 THE COURT:     There are issues of --

 14             (Indiscernible crosstalk.)

 15                 THE COURT:     -- if it hasn't been raised.        I saw some

 16      references in there to the First Amendment, I think.              I've

 17      been reading the briefs all morning.          Anyway, I think there

 18      are issues in regard to that.

 19             But on the issue of did they interfere with employment, I

 20      don't think there's any issues.         They hadn't gotten that far

 21      that they were going to be making references.            He hadn't even

 22      been -- the decision to fire him hadn't even been made final

 23      yet.

 24             So given all that, while we're here, we might as well do

 25      a 56(f) conference.       How much time does the plaintiff think
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 19 of 21 - Page ID#: 159

                                                                                  19


   1     you need for discovery?

   2                MR. TORCHIA:     Judge, I just think the way things are

   3     going, probably until at least the end of the year and more

   4     likely the first quarter of 2021.

   5                THE COURT:     That's almost a year.       Of course, it is

   6     complex.    Why don't we just make it the end of the year, say

   7     January 10, so you don't have to work over the holidays.

   8     We'll do the 15th.       January 15 will be the discovery deadline,

   9     30 days after for summary judgments.

 10            As to the claim against Mr. McMurtry, I'll set that as a

 11      separate wave.      You can do that in 30 days to see where the --

 12      what he told the press, where it came from.            Did he make it

 13      up, or did the other make it up.         And then you can just file

 14      short briefs on what that discovery shows.            Think that will

 15      work?

 16                 MR. PRIZANT:     I believe that will work, Your Honor.

 17      This is Loren Prizant for the record and the court reporter.

 18                 THE COURT:     Okay.   Well, I don't imagine there's any

 19      point at this -- do any good at this point to discuss

 20      settlement, but I always discuss it if it's possible to

 21      settle.    Perhaps it can be settled.

 22            Has the plaintiff found other employment?

 23                 MR. TORCHIA:     He has, Judge.      And we did, before this

 24      lawsuit was filed, we did have a private mediation that was

 25      required under the terms of Mr. Reick's employment contract,
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 20 of 21 - Page ID#: 160

                                                                                    20


   1     and I think we made some good progress.           We didn't resolve the

   2     case, but I think progress was made, and I wouldn't rule

   3     out -- I mean, I wouldn't close the door to further

   4     discussions if they wanted to --

   5                THE COURT:     Stop and think that we've been talking

   6     about this for a half an hour now.          The discovery is going to

   7     be extremely expensive.        You'll have to depose the whole

   8     board, you'll have to depose all the employees.             So if you can

   9     settle before you've got to do all that discovery, that's

 10      going to cost money to both sides.          Some of it can't be

 11      recouped, even if the plaintiff wins.           I would think that you

 12      would give serious thought to settling this.

 13            Besides that, it's going to get awful nasty, I get the

 14      feeling, as I read all this this morning.

 15            Anyway, that will be the order of the Court.

 16            Any questions?

 17                 MR. TORCHIA:     No, Your Honor.      None from the

 18      plaintiff.

 19                 THE COURT:     You've all been very well prepared.          I

 20      appreciate it.      Thank you.

 21                 MR. PRIZANT:     Thank you very much, Judge.

 22                 MR. WRIGHT:     Thank you, Your Honor.

 23            (Proceedings concluded at 1:27 p.m.)

 24                                         - - -

 25
Case: 2:19-cv-00092-WOB-CJS Doc #: 33 Filed: 06/17/20 Page: 21 of 21 - Page ID#: 161

                                                                                  21


   1                              C E R T I F I C A T E

   2                  I, LISA REED WIESMAN RDR-CRR, certify that the
         foregoing is a correct transcript from the record of
   3     proceedings in the above-entitled case.

   4

   5     _/s/ Lisa Reed Wiesman                          June 17, 2020
         LISA REED WIESMAN, RDR-CRR                    Date of Certification
   6     Official Court Reporter

   7

   8

   9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
